WoOn aU PWN

|
STIPULATION RE STATUS CONFERENCE AND PROPOSED ORDER

Philip Cozens, State Bar Number 84051

Attorney at Law
1007 Seventh Street, Suite 500

Sacramento, CA 95814

OCT 18 2019
Telephone: (916) 443-1504
: - CLERK, U.S. DISTRICT COURT
rn 0") 443-151 ; EASTEAN ep OF CALIFORNIA
mall: pcozens@ao com BY Cp fh
DEPUTY CLERK

Attorney for Defendant Julio Jiminez-Sevilla

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, ) Case No. 2:19-cr-00106 JAM
)
Plaintiff, ) STIPULATION FOR CONTINUANCE
) OF STATUS CONFERENCE AND
) nH PROPOSED ORDER
v. )
)
JULIO JIMINEZ-SEVILLA, )
)
Defendants. )
)

 

It is stipulated between the United States Attorney’s Office for the Eastern District of
California by Assistant United States Attorney Vincenza Rabenn, Esq. and Defendant Julio
Jiminez-Sevilla through his attorney Philip Cozens, Esq., that:

The Status Conference, currently scheduled for October 22, 2019 at 9:15 a.m. in Judge
Mendez’s Court, be re-scheduled for December 10, 2019 at 9:15 a.m. in Judge Mendez’s Court.
The stipulated continuance is necessary because Defendant Julio Jiminez-Sevilla’s attorney
requires additional time to review and study discovery received from the Government.

Time should be excluded for defense attorney preparation pursuant to Local Code T4

and the ends of justice outweigh the Defendant’s and the public’s interest in a speedy trial.

Page 1

 

 

 

 
OO AN ADWN f& w NO ae

rary
o

PPE
WN Be

My NN NO Be Be BP BP BP Be
wo NY FP Oo Ob Bh NY HD WY B&B

WN NNN N NO
oO ON DW f

w
pers

 

Time should be excluded from speedy trial calculations from October 22, 2019 through and
including December 10, 2019.
It is so stipulated.

Dated: October 18, 2019 /s/ Vincenza Rabenn, Esq.

Vincenza Rabenn, Esq.
Assistant United States Attorney
Eastern District of California

/s/ Philip Cozens

Philip Cozens
Attorney at Law
Attorney for Defendant Julio Jiminez-Sevilla

ORDER
The court, having read and considered the above-stipulation and finding good cause
therefore, orders that the Status Conference currently scheduled for October 22, 2019 at 9:15
a.m. in Judge Mendez’s Court be re-scheduled for December 10, 2019 at 9:15 a.m. in Judge
Mendez’s Court. Time is excluded for defense attorney preparation pursuant to Local Code T4
and the court finds the ends of justice outweigh the Defendant’s and the public’s interest in a
speedy trial. Time will be excluded from speedy trial calculations from October 22, 2019

through and including December 10, 2019.
Dated: [© 1G ~2019

A. Mendez d
nited States District Court sadae

astern District of California —

 

STIPULATION RE STATUS CONFERENCE AND PROPOSED ORDER Page 2

 
